 Case 1:19-cr-00184-MHC-JSA Document 105 Filed 06/30/21 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION

UNITED STATES OF AMERICA

              Plaintiff,                       CRIMINAL ACTION NO.
      V.

                                               l:19-cr-00184-MHC-JSA
JIM C. BECK,

              Defendants.


                                  ORDER

      Pursuant to Local Rule 83.4(A) for the Northern District of Georgia, it

is hereby ordered that the below listed individuals be allowed to bring the

electronics listed below to Courtroom 1905 of the United States Courthouse

on June 30, 2021 and beginning July 12, 2021 for the purpose of access case

specific electronic files and the presentation of evidence and/or


demonstration.


      Individuals:
           • Sofia K. Hirani - Hirani Consulting, LLC
           • Christina Perez Young - Hirani Consulting, LLC

      Electronics permitted:
           • Laptops (PCs and Macbooks) and Laptop chargers
           • USB drives and external hard drives
           • iPhones and iPads
           • Adapters
           • Any other electronics deemed necessary for trial proceedings




                                 Page 1 of 2
 Case 1:19-cr-00184-MHC-JSA Document 105 Filed 06/30/21 Page 2 of 2




      Proper identification will be required upon entering the security

station on the Plaza or Lower Level Plaza. This order shall be effective until


completion of proceedings.

      SO ORDERED, this 30th day of June, 2021.




                                      MARK HOWARD COHEN
                                      U.S. DISTRICT JUDGE




                                 Page 2 of 2
